Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s response filed 8/24/22. Amended Claims 9, 16-20 are pending. 
Regarding the previous drawing objections, applicant’s arguments have been fully considered but are not persuasive. As previously stated (please see for example office action mailed 5/27/22, p. 2), drawings of the claimed subject matter are required, as is hatching of sectioned view. As the hatching of the sectioned views (MPEP 608.02 V quoting 37 CFR 1.84(h)) is incomplete the drawings are incomplete. The drawing objections are held.
Regarding the prior specification objections, applicant argues that “Applicants note that the specification already discloses, the features of the claims. Applicants respectfully request that, if the Examiner is to maintain the objection, the Examiner should point out precisely which features are not noted in the specification.” (p. 5-6). Applicant’s arguments have been fully considered but are not persuasive. Currently, the claims are rejected under 112(a) rejections for claimed subject matter that lacks written description and lacks enablement. As such, this claimed subject matter is not found in the originally filed disclosure, as best understood.  The specification objection is held.
Regarding the previous claim objection, this has been remedied by the claim amendment.
Regarding the prior 112 rejections, please see the following office action for treatment of the currently claimed invention. Claims 11 and 15 being cancelled render those previous 112 rejections moot. The removal of the trade name Seeger from Claim 9 renders this previous 112(b) rejection moot. The previous 112(b) rejection regarding “modulated communication” has been reconsidered and is withdrawn, as this is considered sufficiently definite given the parts referenced at Claim 9, lines 16-17 are different from those referenced at lines 9-11.
Regarding the 112 rejections, Applicant argues (p. 6):
Regarding the first paragraph rejections, Applicants have amended the claims, rendering moot the present rejection.

Applicant’s arguments have been fully considered but not are not persuasive. Applicant has not shown how the previous 112(a) rejections have been “rendered moot”.
Applicant argues (p. 6):
Regarding the brake booster, there is no requirement that the claims recite every feature of the specification to enable or provide written description of the claims. That is the purpose of the specification. Nevertheless, to expedite prosecution, Applicants have amended the claims to recite "configured to allow."

Applicant’s arguments have been fully considered but not are not persuasive. Applicant’s amendment to Claim 9 of “configured to allow” is synonymous with the previous “arranged to establish” and does not substantially change the claim language. Applicant has not shown how this overcomes the prior 112(a) or 112(b) rejections. 
Applicant argues (p. 6):
Regarding claims 16 and 18, the specification recites that "[a]dvantageously, by providing the ferrule 20 it is possible to use bushings 15 or control pistons with thrust portions 215 having effective cross-sectional areas that differ remarkably from the cross-sectional area delimited by the inner surface 61 of the plunger 11, because the ferrule 20 allows to easily compensate for such difference." Thus, the ferrule can be included in the same embodiment as the bushings and thrust portions.

Applicant’s arguments have been fully considered but not are not persuasive. Fig. 4 shows the third embodiment of the present invention (p. 6, lines 8-9; p. 11, lines 13-24). Ferrule 20 is shown with gasket 16. However Claim 9 claims parts that are not present in Fig. 4. No washers are shown in Fig. 4, as required by Claim 9, for example. For Claim 16 to depend from Claim 9, Claim 16 would need comply with all parts of 35 U.S.C. including 112(d) “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” Since the entirety of Claim 16 has not been pointed out by applicant as to where the current claim language is supported in the original disclosure, nor does there appear to be written description of the claim limitations of Claim 16 in conjunction with Claim 9 as filed, the claim continues to lack written description. Additionally applicant’s arguments have not shown how the claim language of Claim 16 would be definite as to the structural makeup (as a first question, where are the washers in relation to the ferrule?) nor have applicant’s arguments shown how such a claimed invention would be enabled. Regarding Claim 18, this is currently dependent from Claim 11. Claim 11 has been cancelled. Therefore Claim 18 has additionally has a separate set of issues from Claim 16 but the claim language that is present in Claim 18 would see the same analysis and therefore the same conclusion. 

Drawings
The drawings are objected to because:
a. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 9, 16-20 language (see 112 rejections below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
b. 	The drawings Figs. 1-4 lack complete, clear hatching of the sectioned parts (MPEP 608.02 V quoting 37 CFR 1.84(h); see also 608.02 IX). The structure of the claimed invention as a result is not understood. The claimed invention as a result is not understood. See also MPEP 608.02 quoting 37 CFR 1.81 and 35 USC 113. 
c.	It is noted that Fig. 4 is directed to the third embodiment (ex. p. 11, lines 13-14). Given the difficulty in in understanding the details of Fig. 4, it is suggested that a section analogous to detail A in Fig. 1 be taken and shown as detailed view of Fig. 4 if the third embodiment is claimed (see 112 rejections).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 9, 16-20 language (see 112 rejections below). No new matter should be entered.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, line 15 recites “a first gasket”, believed to be supported for example in the specification at p. 8, lines 20-25 referencing gasket 10. Later in Claim 9, at line 36 at what is currently “wherein the first gasket”, this line 36 is believed should be referencing --second-- gasket (that is, gasket 16, believed to be supported by specification at p. 9, lines 11-15). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 9, 16-20 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
B. The nature of the invention.		
C. The state of the prior art.		
D. The level of one of ordinary skill.
E. The level of predictability in the art.
F. The amount of direction provided by inventor.
G. The existence of working examples.
H. The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Claim 9 recites in part “a brake booster, a piston of the brake booster defining a first and a second pressurized chamber of the brake booster, the first and second pressurized chambers configured to allow under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The originally filed disclosure does not enable the current claim language. Applicant’s specification discusses rest conditions of the braking device for example at specification - p. 7, line 25-p. 8, line 13:
 	The piston 51 of the brake booster 50 further defines, within the rear bore 33 of the axial hole 31, a first (front) pressurized chamber 52, and a second (rear) pressurized chamber 53 communicating with a pressurized oil tank (not shown) . Passageways 54 and 55 are provided between the chambers 52 and 53 and the gap 49, respectively, said passageways passing through the plunger 11 and, under rest conditions of the device (as shown in Fig. 1), communicate the front chamber 52 with the rear chamber 53 through the gap 49. When the brake pedal is actuated, the control piston 12, moving towards the front region, obstructs the passageway 55, thus isolating the front chamber 52 from the rear chamber 53. 
 	Between the gap 49 and the chamber 42 of the master cylinder 40 there are provided further passageways, formed between the outer surface 60 of the control piston 12 and the inner surface 61 of the plunger 11 and controlled by a suitable gasketing system, adapted to prevent, under rest conditions of the braking device, communication between the front chamber 52 and a discharge chamber 43 of the master cylinder 40 and to communicate the front chamber 52 with the discharge chamber 43 of the master cylinder 40 when the brake pedal is actuated. 
 	This gasketing system includes, among others, a first gasket 10, for example an O-ring, associated to the inner surface 61 of the plunger 11 and adapted to cooperate with the front end portion 12a of the control piston 12, and a second gasket 44, for example a lip-type gasket, arranged between the plunger 11 and the piston 41 of the master cylinder 40.

The originally filed disclosure includes a plurality of parts in excess of the claimed “the first and second pressurized chambers” to accomplish the claimed “configured to allow, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The first pressurized chamber and the second pressurized chamber, by themselves and with no other part’s involvement, are being claimed capable of both communication and interruption of the communication. This is neither understood nor supported by the original disclosure where a plurality of parts accomplish this communication and interruption of the communication. The nature of the invention suggests that chambers alone would be incapable of these plural states (communication vs. not in communication). The state of the prior art would agree that other parts in excess of two chambers alone would be involved to accomplish the different states. The inventor has provided direction away from the claimed invention, as the originally filed disclosure by applicant includes a plurality of other parts to accomplish the claimed states. As such, applicant has not provided the existence of a working example to support the claimed invention. The level of one of ordinary skill in the art, familiar with the predictability in the art, would suggest using other parts beyond just the two chambers, as claimed. The quantity of experimentation to accomplish the claimed invention’s operation with only the two chambers would be great.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 9, 16-20 are not enabled.

Claims 9, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 recites in part “a brake booster, a piston of the brake booster defining a first and a second pressurized chamber of the brake booster, the first and second pressurized chambers configured to allow, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The originally filed disclosure does not support “the first and second pressurized chambers” “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. Applicant’s specification discusses rest conditions of the braking device for example at specification - p. 7, line 25-p. 8, line 13:
 	The piston 51 of the brake booster 50 further defines, within the rear bore 33 of the axial hole 31, a first (front) pressurized chamber 52, and a second (rear) pressurized chamber 53 communicating with a pressurized oil tank (not shown) . Passageways 54 and 55 are provided between the chambers 52 and 53 and the gap 49, respectively, said passageways passing through the plunger 11 and, under rest conditions of the device (as shown in Fig. 1), communicate the front chamber 52 with the rear chamber 53 through the gap 49. When the brake pedal is actuated, the control piston 12, moving towards the front region, obstructs the passageway 55, thus isolating the front chamber 52 from the rear chamber 53. 
 	Between the gap 49 and the chamber 42 of the master cylinder 40 there are provided further passageways, formed between the outer surface 60 of the control piston 12 and the inner surface 61 of the plunger 11 and controlled by a suitable gasketing system, adapted to prevent, under rest conditions of the braking device, communication between the front chamber 52 and a discharge chamber 43 of the master cylinder 40 and to communicate the front chamber 52 with the discharge chamber 43 of the master cylinder 40 when the brake pedal is actuated. 
 	This gasketing system includes, among others, a first gasket 10, for example an O-ring, associated to the inner surface 61 of the plunger 11 and adapted to cooperate with the front end portion 12a of the control piston 12, and a second gasket 44, for example a lip-type gasket, arranged between the plunger 11 and the piston 41 of the master cylinder 40.

The originally filed disclosure includes a plurality of parts in excess of the claimed “the first and second pressurized chambers” to accomplish the claimed “configured to allow, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The first pressurized chamber and the second pressurized chamber, by themselves and with no other part’s involvement, are being claimed capable of both communication and interruption of the communication. This is neither understood nor supported by the original disclosure where a plurality of parts accomplish this communication and interruption of the communication, as set forth by applicant.
Claim 16 depends from independent Claim 9. Claim 9 recites in part “a bushing fixedly connected to the first end portion of the control piston, the bushing having an outer surface arranged to cooperate with a second gasket associated with the plunger, so that the effective cross-sectional area counter-acting the pressure existing in the region between the piston of the master cylinder and the control piston is an effective cross-sectional area of the bushing, and the effective cross-sectional area of the bushing has a different effective cross-sectional area than that of the cross-sectional area of the first end portion of the control piston”. Bushing 15 is disclosed in Figs. 1 and 2 as part of the first embodiment (ex. specification p. 8, lines 20-28), while the thrust portion is disclosed in Fig. 3 (ex. specification p. 10, lines 5-11). In contrast, Claim 16 recites in part “wherein the first gasket is mounted in a ferrule associated with an inner surface of the plunger”. “Ferrule” 20 appears in Fig. 4, the third embodiment. Applicant’s specification states these different parts (bushing/thrust portion vs. ferrule) are in different embodiments (ex. p. 11, lines 13-24). However, as Claim 16 depends from Claim 9 the current Claim 16 language simultaneously claims plural embodiments. The original disclosure does not provide support for the simultaneous presence of the parts (ferrule in addition to either the bushing or thrust portion) of the currently claimed invention in a single embodiment. The claimed invention is not understood.
Claim 18 depends from Claim 11. Claim 11 has been cancelled. If Claim 18 was intended to depend from Claim 9, Claim 9 recites “a bushing” or “a thrust portion”. Claim 18 recites “a ferrule”. These parts are from three separate embodiments (ex. p. 6, lines 2-9 of original specification), where the “bushing” - 15 is in Figs. 1-2 (first embodiment), the “thrust portion” - 215 is in Fig. 3 (second embodiment), and the “ferrule” - 20 is in Fig. 4 (third embodiment). If Claim 18 were to depend from Claim 9, then Claim 18 claims plural embodiments simultaneously which is neither understood nor supported by the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite. Claim 9 recites in part “a brake booster, a piston of the brake booster defining a first and a second pressurized chamber of the brake booster, the first and second pressurized chambers configured to allow, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. This is indefinite. How are only the “the first and second pressurized chambers” “configured to allow, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”? Applicant’s specification discusses rest conditions of the braking device for example at specification - p. 7, line 25-p. 8, line 13:
 	The piston 51 of the brake booster 50 further defines, within the rear bore 33 of the axial hole 31, a first (front) pressurized chamber 52, and a second (rear) pressurized chamber 53 communicating with a pressurized oil tank (not shown) . Passageways 54 and 55 are provided between the chambers 52 and 53 and the gap 49, respectively, said passageways passing through the plunger 11 and, under rest conditions of the device (as shown in Fig. 1), communicate the front chamber 52 with the rear chamber 53 through the gap 49. When the brake pedal is actuated, the control piston 12, moving towards the front region, obstructs the passageway 55, thus isolating the front chamber 52 from the rear chamber 53. 
 	Between the gap 49 and the chamber 42 of the master cylinder 40 there are provided further passageways, formed between the outer surface 60 of the control piston 12 and the inner surface 61 of the plunger 11 and controlled by a suitable gasketing system, adapted to prevent, under rest conditions of the braking device, communication between the front chamber 52 and a discharge chamber 43 of the master cylinder 40 and to communicate the front chamber 52 with the discharge chamber 43 of the master cylinder 40 when the brake pedal is actuated. 
 	This gasketing system includes, among others, a first gasket 10, for example an O-ring, associated to the inner surface 61 of the plunger 11 and adapted to cooperate with the front end portion 12a of the control piston 12, and a second gasket 44, for example a lip-type gasket, arranged between the plunger 11 and the piston 41 of the master cylinder 40.

The description includes a plurality of parts in excess of the claimed “the first and second pressurized chambers” to accomplish the claimed “configured to allow, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. What are the metes and bounds of the claimed invention?
Claim 9, line 32 recites “the second gasket”. Claim 9, lines 24-25 have already introduced “a second gasket”. However this “a second gasket” at lines 24-25 was introduced in the first of two selections, with the first selection (bushing) at lines 22-30 and then the second selection (thrust portion) being at lines 31-36. 
Claim 16 recites a “ferrule”. This is indefinite. Claim 16 depends from Claim 9. Claim 9 has already recited a control piston with a “bushing” or a “thrust portion”. Where is the “ferrule” of Claim 16 in relation to the already recited parts of Claim 9, including the “bushing” or “thrust portion”? 
Claim 18 recites “The device according to claim 11,…”. This is indefinite. Claim 11 has been cancelled. Should Claim 18 depend from a pending claim or was Claim 18 intended to also have been cancelled, like Claim 11? 
Claim 18 recites a “ferrule”. This is indefinite. If Claim 18 were to depend from Claim 9, then Claim 9 has already recited a control piston with a “bushing” or a thrust portion”. Where is the “ferrule” of Claim 18 in relation to the already recited parts of Claim 9, including the “bushing” or “thrust portion”? 
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 has been cancelled. As Claim 18 depends from Claim 11, Claim 18 fails to contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745